These issues were submitted:
1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint?
2. Was the plaintiff guilty of negligence which contributed to his said injury?
3. Did the plaintiff assume the risks of being injured at the (572) time mentioned, as alleged in the answer?
4. What damages, if any, has the plaintiff sustained?
The jury answered the first issue "Yes," the second issue "No," the third issue "No," and the fourth issue $1,150."
From the judgment rendered defendant appealed.
We have examined the twenty assignments of error set out in the record, all of which, except the motion to nonsuit, relate to the charge of the court.
The majority of the Court are of opinion that the motion to nonsuit was properly overruled and that the charge follows the well-settled decisions of this Court.
No error. *Page 451